Case 3:19-cv-12114-BRM-DEA Document1 Filed 05/03/19 Page 1 of 4 PagelD: 1

Mark V. Oddo, Esquire

DuBOIS, SHEEHAN, HAMIILTON, LEVIN & Weissman LLC
5 | 1 Cooper Street

Camden, NJ 08102

(856) 365-7665

Attorneys for Plaintiff

 

ID# MO5473
KIM THANH LAM, UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY
Plaintiff,
Vv.
CIVIL ACTION NO:
UNITED STATES OF AMERICA AND
UNITED STATES POSTAL SERVICE
Defendants. COMPLAINT

 

 

Plaintiff, KIM THANH LAM, state the following by way of complaint against the defendant:

THE PARTIES, JURISDICTION AND VENUE

l. The plaintiff, KIM THANH LAM, resides at 2202 Penn Street in the Township of Pennsauken,
County of Camden, State of New Jersey.

2. ANDRE CLARK-SIIELTON is an employee or contractor of the United States Postal Service.
and resides at 6006 Lansdowne Avenue in the County and City of Philadelphia.

3. The defendant. UNITED STATES OF AMERICA operates the UNITED STATES POSTAL
SERVICE.

4, The jurisdiction of this Court is invoked pursuant to 28 USC § 1346(d), commonly known as
the Federal Tort Claims Act. Wherein exclusive jurisdiction is granted for all civil actions on claims against the
United States for money damages due to personal injury caused by the negligence of any employee or agency of

the government.

5. Venue is laid in this judicial district pursuant to 28 USC $139 I (a).
6. On June 20, 2018, Plaintiff filed an administrative claim (standard form 95) with the United States

Postal Service. More than six months has passed since the claim was presented, therefore plaintiff's claim is
considered administratively denied and therefore plaintiff is entitled to file this suit under the Federal Tort Claims

Act.
Case 3:19-cv-12114-BRM-DEA Document1 Filed 05/03/19 Page 2 of 4 PagelD: 2

FIRST COUNT

7 On or about January 26, 2017, plaintiff was operating her motor vehicle on or near Route 156 in
Hamilton, New Jersey.

8. At all times referred to herein, ANDRE CLARK-SHELTON, was operating a truck owned, leased
or otherwise controlled or being operated on behalf of defendant, UNITED STATES POSTAL SERVICE on or
near Church Street in Hamilton, New Jersey.

9. On or about JANUARY 26, 2017, the United States Postal Service truck driven by
ANDRE CLARK-SHELTON, failed to stop at the stop sign on Church Street and suddenly crashed into plaintiff's
vehicle at the intersection of Route 156 and Church Street in Hamilton, New Jersey.

10. The aforementioned collision was a direct and proximate result of ANDRE CLARK-SHELTON 's
careless and negligent operation of the vehicle he was driving.

HH. Defendant's negligent conduct included, but was not limited to his failure to do the following:

a.) properly control the vehicle.
b.) proper)) maintain the vehicle.
c.) make proper observations.
d.) obey the rules and laws governing motor vehicle operation.
e.) take actions to avoid the collision.
f.) use due caution.
12. As a direct and proximate result of the collision, plaintiff was caused to sustain serious and

permanent injuries which, among other things caused plaintiff to:

a.) require arduous and prolonged medical treatment and tests.

b.) be unable to perform usual and normal activities.

c.) be disabled from working.

d.) expend and be required in the future to expend substantial sums of money for medical and

other rehabilitative care.
e.) endure and in the future be required to endure great pain and suffering.
f.) be permanently unable to function at the level enjoyed prior to the collision.

13. As a direct and proximate result of the collision, plaintiff's vehicle was destroyed, she was further
Case 3:19-cv-12114-BRM-DEA Document1 Filed 05/03/19 Page 3 of 4 PagelD: 3

deprived of the use of said vehicle, was caused to incur towing expenses and expenses for the costs of alternate
transportation.

WHEREFORE in the First Count, plaintiff demands judgment against defendant, UNITED STATES OF
AMERICA AND UNITED STATES POSTAL SERVICE jointly, severally and/or in the alternative in the amount
of $167,772.00.

SECOND COUNT

14. Plaintiff repeats each and every allegation contained in the First Count and incorporates them
herein as though fully set forth at length.

15. The aforementioned collision between the -vehicles was directly and proximately caused or
contributed to by defendant, UNITED STATES OF AMERICA and UNITED STATES POSTAL SERVICE.
Said defendants were the employer principal or master of ANDRE CLARK-SHELTON at the time of the
accident.

16. The defendants’ negligent conduct included, but was not limited lo, its failure to do the following:

a.) properly maintain the vehicle.

b.) instruct ANDRE CLARK-SHELTON, on the safe operation of the vehicle.

c.) entrusting the vehicle to someone whom it knew or should have known was incapable
of driving in a safe manner.

d.) properly hire, screen, train and supervise ANDRE CLARK-SHELTON.

17. This defendant is also vicariously liable for the negligence of ANDRE CLARK-SH ELTON.

18. As a direct and proximate result of defendant, UNITED STATES OF AMERICA and UNITED
STATES POSTAL SERVICE's negligence as aforesaid, plaintiff was caused to sustain the injuries set forth
herein.

WHEREFORE in the Second Count. plaintiff demands judgment against defendant, UNITED STATES
OF AMERICA and UNITED STATES POSTAL SERVICE, jointly, severally

and/or in the alternative. in the sum of$] 67.772.
Case 3:19-cv-12114-BRM-DEA Document1 Filed 05/03/19 Page 4 of 4 PagelD: 4

NOTICE OF DESIGNATION OF TRIAL COUNSEL

Plaintiffs hereby designate Mark V. Oddo, Esquire, as Trial Counsel.

DuBOIS, SHEEHAN, HAMILTON, LEVIN & WEISSMAN
Attorneys for Plaintiff

 

 

Dated: April 8, 2019
